Citation Nr: 0031189	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-00 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

Entitlement to service connection for arthritis of the right 
hip.

Entitlement to service connection for arthritis of the left 
hip.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 1997 RO rating decision that denied service 
connection for arthritis of the right hip and arthritis of 
the left hip.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).    
In this case, there is additional VA duty to assist the 
veteran in the development of his claims for service 
connection for arthritis of the right and left hips. 

The veteran testified at a hearing before the undersigned in 
August 2000.  His testimony was to the effect that the 
arthritis of his right hip was causally related to the 
arthritis of the left hip and that he would submit medical 
evidence to support this testimony.  In correspondence dated 
in October 2000, the veteran requested additional time to 
submit this medical evidence.  Because a remand is required 
here, an extension of time is unnecessary.  The veteran 
should be advised to submit any evidence relevant to his 
claims for service connection for arthritis of the right and 
left hips.  VCAA, Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (to be codified at 38 U.S.C.A. § 5103).

Testimony from the veteran and private medical reports 
indicate that the veteran's left hip arthritis may have had 
its onset in service and was manifested by pain of the left 
knee.  The veteran has also submitted medical literature to 
the effect that symptoms of hip disorders are sometimes 
manifested by a pain pattern and other symptoms that are not 
necessarily in the hip area.  The duty to assist the veteran 
in this case under the new law noted above includes obtaining 
a medical opinion as to the etiologies of his right and left 
hip disorders.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for right and left hip 
disorders since separation from service.  
Names and addresses of the medical 
providers, and dates of evaluations and 
treatment, should be listed.  After 
obtaining any needed release forms from 
the veteran, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
file.

2.  The veteran's claims folders should 
be sent to a VA medical facility for 
review by a physician in order to obtain 
an opinion as to the etiologies of his 
right and left hip disorders.  The 
physician should acknowledge review of 
the record.  The physician should give a 
fully reasoned opinion as to the 
etiologies of the right and left hip 
disorders, including an opinion as to 
whether it is at least as likely as not 
that these conditions are related to a 
disease or injury in service, including 
the left knee pain mentioned in the 
service medical records.  The examiner 
should support the opinions by discussing 
medical principles as applied to the 
specific medical evidence in the 
veteran's case, including the medical 
literature he submitted and the opinion 
of John N. Ellis, M.D., indicating a 
"fifty-fifty" chance that the veteran's 
left knee pain in service was a 
manifestation of the later-diagnosed left 
hip disorder .  If the requested 
information cannot be provided without 
examination of the veteran, he should be 
scheduled for whatever examination is 
deemed appropriate.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


